Determination of the New York City Tax Appeals Tribunal dated September 6, 1996, assessing a General Corporation Tax deficiency against petitioner vendor of utility services for the tax year 1982, after finding that the New York State Enabling Act then in effect (L 1974, ch 732) authorized taxation of petitioner under the alternative capital base method, unanimously confirmed, the petition denied and the proceeding dismissed, without costs.
Based upon a review of the contemporary and subsequent legislative history as well as the 1974 amendment itself, it is unquestionably established that the true legislative intent was addressed solely to limited profit housing, and that the mistake in language was due to inadvertence or clerical error in inserting the new language of the 1974 amendment into the repealed language of the 1966 statute (L 1966, ch 772), instead of the then current 1967 statute (L 1967, ch 699; see, Matter of Branford House v Michetti, 81 NY2d 681, 686). Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Andrias, JJ.